Title: To John Adams from United States House of Representatives, 5 April 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					April 5, 1790
				
				The House of Representatives agree to all the amendments of the Senate to the bill, entitled “An act to promote the progress of useful arts,” except the tenth; to which they do not agree;The President of the United States did, on the 2d of April, approve of, and affixed his signature to, “An act to prevent the exportation of goods not duly inspected according to the laws of the several states.”
				
					
				
				
			